DETAILED ACTION
1. Claims 1-18 are pending. Claims 1-18 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 07/30/2021 is in compliance with
the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by
the examiner. The initialed and dated copy of Applicants’ IDS form 1449 is attached to this instant
Office Action.

Foreign Priority
4. Acknowledgment is made of applicant's claim for foreign priority based on an application filed
in China on June 05, 2020. It is noted that applicant has filed a certified copy of the China application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5. Claims 3-5, 9-11, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations 3-5, 9-11, and 15-17 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the “module” as defined here is not specifically found in the specifications with appropriate structure.  If these modules can’t be identified the applicant needs to demonstrate structure and function if the applicant wants to invoke this. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Therefore, the claims and associated dependent claims are indefinite and are rejected under 35 U.S.C. 112(b).
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6. Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-18 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
	
	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

The limitations and steps described in Claim 7 are storing instructions executable, the instructions, when executed cause to 29perform operations comprising: initiating a stress testing request to a business system in a cloud service based on preset stress testing configuration information, the preset stress testing 5configuration information comprising at least one testing traffic (Storing and Analyzing Information, observation and evaluation; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); acquiring monitoring data of a performance of the business system responding to the stress testing request (Receiving and Analyzing Information, observation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); and 10determining query capacity information of the business system based on the preset stress testing configuration information and the monitoring data of the performance (Analyzing Information, evaluation and judgement; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of the limitation in the mind with evaluation, judgement and observation and commercial interactions for the purposes of Organizing Human Activity but for the recitation of generic computer components. That is, other than electronic device, processor, and memory nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Human Activity. For example, initiating a stress testing request to a business system in a cloud service based on preset stress testing configuration information with the stress testing configuration information including at least one test traffic encompasses what a business analyst does to ensure the traffic of information for a business system. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind for evaluation, judgement and observation but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these processes recite limitations for commercial interactions, a “Method of Organizing Human Activity”. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than electronic device, processor, and memory. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving and storing of data for monitoring is insignificant extra-solution activity as this is receiving and storing data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the process amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s specification states:
[0076] As shown in Fig. 6, is a block diagram of an electronic device of the method for stress testing according to embodiments5 of the present disclosure. The electronic device is intended to represent various forms of digital computers, such as laptop computers, desktop computers, workbenches, personal digital assistants, servers, blade servers, mainframe computers, and other suitable computers. The electronic device may also10 represent various forms of mobile apparatuses, such as personal digital processors, cellular phones, smart phones, wearable devices, and other similar computing apparatuses. The components shown herein, their connections and relationships, and their functions are merely examples, and are not intended15 to limit the implementation of the present disclosure described and/or claimed herein. 

Which shows the receiving of information, with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned process consists of functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving and storing steps that were considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements such as processor or electronic device above nor the receiving and storing steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that the receiving and storing of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent claim 1 and 13 also contain the identified abstract ideas above, with additional elements non-transitory computer readable storage medium and computer which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 7 above.
Dependent claims 3, 9, and 15 teaches wherein the initiating the stress testing request to the business system in the cloud service based on the preset stress testing configuration 27information, comprises: initiating the stress testing request to the business system based on each testing query traffic, respectively (Analyzing Information, evaluation and judgement; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity); the monitoring data of the performance further 5comprises: resource-category monitoring data representing resource occupancies of that the business system and each included in the business system process the stress testing request (Analyzing Information, evaluation and judgement; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity); and the determining the query capacity information of the 10business system based on the preset stress testing configuration information and the monitoring data of the performance, comprises: in response to determining that the behavior-category monitoring data of the business system targeting at the 15maximum testing query traffic in the stress testing configuration information exceeds the corresponding threshold range (Analyzing Information, evaluation and judgement; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity), determining a resource of the business system based on changes of the resource-category monitoring data of each business 20 of the business system with varies of the testing query traffic (Analyzing Information, evaluation and judgement; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with added additional elements business module, bottleneck module, and  processing module to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 7 above.
Dependent claims 4, 10, and 16 teaches wherein the determining the query capacity information of the business system based on the preset stress testing configuration information and the 25monitoring data of the performance, further comprises: estimating resource expansion requirement information of the business system based on resource-category monitoring data corresponding to the resource (Analyzing Information, evaluation and judgement; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with added additional elements bottleneck module to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 7 above.
Dependent claims 5, 11, and 17 teaches wherein the initiating the 28stress testing request to the business system in a cloud service based on preset stress testing configuration information, comprises: initiating, respectively, stress testing requests to 5the business system based on testing query traffics (Analyzing Information, evaluation and judgement; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity); the monitoring data of the performance comprises: resource-category monitoring data representing resource occupancies of that the business system and each included in the business system process the stress 10testing request (Analyzing Information, evaluation and judgement; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity); and the determining the query capacity information of the business system based on the preset stress testing configuration information and the monitoring data of the performance, comprises: 15determining a resource of the business system based on changes of the resource-category monitoring data of each business of the business system with varies between testing query traffics (Analyzing Information, evaluation and judgement; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with added additional elements business module, bottleneck module, and  processing module to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 7 above.
Claims 2, 6-8, 12, 14, and 18 also contain the identified abstract ideas, which are all part of the abstract ideas presented, with no more additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, Claims 1-18 are ineligible.
	For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised
Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v.
HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice
Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 20160080243 to Kodama (hereinafter referred to as “Kodama”) in view of US publication number 20160330219 to Hasan (hereinafter referred to as “Hasan”).

(A) As per claims 1/7/13, Kodama teaches to perform 25operations comprising: initiating a stress testing request to a business system in a service based on preset stress testing configuration information, the preset stress testing configuration information comprising at least one testing 32traffic (Kodama: [performing or “processing” operations comprising 0007 initiating or “conducting” a stress testing request or “command” to a  0207 business system in 0053 in a service based on preset or “predetermined” stress testing 0214 configuration information 0051 the preset or “predetermined” stress testing 0214 configuration information 0051 comprising at one testing traffic 0078]); 
acquiring monitoring data of a performance of the business system responding to the stress testing request (Kodama: [acquiring or “execution” monitoring or “checks” of a 0200 performance of the 0079 business system 0053 responding or “conducting” a stress testing request 0207]); 
and 5determining query capacity information of the business system based on the preset stress testing configuration information and the monitoring data of the performance (Kodama: [and determining query capacity or “results” information 0160 of the business system 0053 based on preset or “predetermined” stress testing 0214 configuration information 0051 monitoring or “checks” of the 0200 performance 0079]).
Although Kodama teaches the stress testing of businesses, it does not explicitly teach the use of cloud systems.
Hasan teaches:
The use of cloud systems (Hasan: [cloud systems 0526])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the stress testing of businesses of Kodama with the use of cloud systems of Hasan as they are analogous art along with the current invention which solve problems with the stress testing of businesses, and the combination would lead to an improved system of the stress testing of businesses which would improve the efficacy of the stress testing of businesses as taught in [0055] of Hasan.
Kodama also teaches computers 0006 and processors 0007 for this and subsequent claims.

(B) As per claims 2/8/14 Kodama teaches wherein the monitoring data 15of the performance comprises monitoring data representing as in claim 1. Kodama also teaches behavior categories and response of the business system. (Kodama: [behavior 0223 categories or “groups” 0188 and response 0208 of the business system 0053]); 
the determining the query capacity information of the business system based on the preset stress testing configuration information and the monitoring data of the 20performance, comprises: determining query capacity of the business system testing query traffic, in response to monitoring data of the business system testing query 25traffic in the stress testing configuration information as in claim 1. Kodama also teaches meeting a maximum, targeting, behavior categories and range of values. (Kodama: [meeting a maximum 0111 targeting 0134 behavior 0223 categories or “groups” 0188 and range of values 0190])
Although Kodama teaches the stress testing of businesses, it does not explicitly teach not exceeding a threshold.
Hasan teaches:
Not exceeding a threshold (Hasan: [not exceeding or “lower than a” threshold 0031])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the stress testing of businesses of Kodama with not exceeding a threshold of Hasan as they are analogous art along with the current invention which solve problems with the stress testing of businesses, and the combination would lead to an improved system of the stress testing of businesses which would improve the efficacy of the stress testing of businesses as taught in [0055] of Hasan.

(C) As per claims 3/9/15, Kodama teaches wherein the initiating the stress testing request to the business system in the service based on the preset stress testing configuration 27information, comprises: initiating the stress testing request to the business system based on each testing query traffic as in claim 1; 
the monitoring data of the performance further 5comprises: monitoring data representing of that the business system and each business included in the business system process the stress testing request as in claim 1. Kodama also teaches resource categories, occupancies, and modules. (Kodama: [resource or “source” 0080 categories or “groups” 0101 occupancies or “storage” 0132 and modules 0005]); 
and the determining the query capacity information of the 10business system based on the preset stress testing configuration information and the monitoring data of the performance, comprises: in response to determining that the monitoring data of the business system testing query traffic in the stress testing configuration information, determining a resource of the business system based on changes of the monitoring data of each business 20processing module of the business system with varies of the testing query traffic as in claim 1. Kodama also teaches resource categories, behavior categories, bottlenecks meeting a maximum, targeting, exceeding a threshold, and a range of values.  (Kodama: [resource or “source” 0080 categories or “groups” 0101 behavior 0223 categories or “groups” 0188 bottlenecks 0246 meeting a maximum 0111 targeting 0134 exceeding a threshold 0167 range of values 0190 and modules 0005])
Although Kodama teaches the stress testing of businesses, it does not explicitly teach the use of cloud systems.
Hasan teaches:
The use of cloud systems (Hasan: [cloud systems 0526])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the stress testing of businesses of Kodama with the use of cloud systems of Hasan as they are analogous art along with the current invention which solve problems with the stress testing of businesses, and the combination would lead to an improved system of the stress testing of businesses which would improve the efficacy of the stress testing of businesses as taught in [0055] of Hasan.

(D) As per claims 4/10/16, Kodama teaches wherein the determining the query capacity information of the business system based on the preset stress testing configuration information and the 25monitoring data of the performance, further comprises: information of the business system based on monitoring data corresponding as in claim 1. Kodama also teaches resource categories, bottlenecks, expansion and modules (Kodama: [resource or “source” 0080 categories or “groups” 0101 bottlenecks 0246 expansion 0132 and modules 0005])
Although Kodama teaches the stress testing of businesses, it does not explicitly teach the use of estimates.
Hasan teaches:
The use of estimates (Hasan: [The use of estimates 0053])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the stress testing of businesses of Kodama with the use of estimates of Hasan as they are analogous art along with the current invention which solve problems with the stress testing of businesses, and the combination would lead to an improved system of the stress testing of businesses which would improve the efficacy of the stress testing of businesses as taught in [0055] of Hasan.

(E) As per claims 5/11/17, Kodama teaches wherein the initiating the 28stress testing request to the business system in a service based on preset stress testing configuration information, comprises: initiating, respectively, stress testing requests to 5the business system based on testing query traffics as in claim 1; 
the monitoring data of the performance comprises: monitoring data representing of that the business system and each business module included in the business system process the stress 10testing request as in claim 1. Kodama also teaches resource categories, and occupancies. (Kodama: [resource or “source” 0080 categories or “groups” 0101 occupancies or “storage” 0132; 
and the determining the query capacity information of the business system based on the preset stress testing configuration information and the monitoring data of the performance, comprises: 15determining the business system based on changes of the monitoring data of each business processing of the business system with varies between testing query traffics as in claim 1. Kodama also teaches resource categories, and occupancies (Kodama: [resource or “source” 0080 categories or “groups” 0101 bottlenecks 0246 expansion 0132 and modules 0005])
Although Kodama teaches the stress testing of businesses, it does not explicitly teach the use of cloud systems.
Hasan teaches:
The use of cloud systems (Hasan: [cloud systems 0526])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the stress testing of businesses of Kodama with the use of cloud systems of Hasan as they are analogous art along with the current invention which solve problems with the stress testing of businesses, and the combination would lead to an improved system of the stress testing of businesses which would improve the efficacy of the stress testing of businesses as taught in [0055] of Hasan.

(F) As per claims 6/12/18, Kodama teaches further comprising: 20acquiring the preset stress testing configuration information of the business system as in claim 1. Kodama also teaches configuration by a user (Kodama: [configuration by a user 0048])

Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210173046 A1
METHOD, APPARATUS, AND SYSTEM FOR WIRELESS MOTION RECOGNITION
Regani; Sai Deepika et al.
US 20210133670 A1
CONTROL TOWER AND ENTERPRISE MANAGEMENT PLATFORM WITH A MACHINE LEARNING/ARTIFICIAL INTELLIGENCE MANAGING SENSOR AND THE CAMERA FEEDS INTO DIGITAL TWIN
CELLA; Charles Howard et al.
US 10563753 B2
System, method, and apparatus for operating a high efficiency, high output transmission
Kawale; Sujay et al.
US 10388411 B1
Device configured for functional diagnosis and updates
Dicks; Kent et al.
US 10215667 B1
Sampling and preparation system and its implementation method
Luo; Zhongyang et al.
US 20170193312 A1
Systems and Methods for Identifying Traffic Control Devices and Testing the Retroreflectivity of the Same
Ai; Chengbo et al.
US 8977903 B1
Scalable testing in a production system with autoshutdown
Chandrasekharapuram; Ramakrishnan H. et al.
US 20150058409 A1
ENHANCED CONTENT DELIVERY SYSTEM AND METHOD SPANNING MULTIPLE DATA PROCESSING SYSTEMS
Wang; Frank C.
US 20130346987 A1
SYSTEMS AND METHODS FOR DISTRIBUTING TASKS AND/OR PROCESSING RECOURCES IN A SYSTEM
Raney; Kristopher Len et al.


9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        7/14/2022

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683